DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/18/2022.
Claims 1-9 and 12-22 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an energy harvesting system employing CY and HITCI as luminophores to impart an average visible transmittance of sunlight of greater than about 50% and a color rendering index of sunlight of great than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide, does not reasonably provide enablement for the energy harvesting system includes the generic luminophore recited in claim 1 (the scope of claim 1 includes luminophore, other than CY and HITCI, when read in light of the specification), as well as the list of luminophores recited in claims 5 and 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims according to the factors set forth in In re Wands, 858 F.2d 731,737, 8 USPQ2D 1400, 1404 (Fed. Cir. 1998) for the following reasons:
The scope of the claims and the nature of the invention is an energy harvesting system having a waveguide with luminophore wherein the energy harvesting system is visibly transparent having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide.
With regard to the amount of working examples and direction from the inventors, the inventor only provides two examples of energy harvesting systems employing CY and HITCI as luminophore that are visibly transparent, having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide.  
The inventors do not provide any examples or direction that enable one of ordinary skill in the art to make the energy harvesting system that comprises the generic luminophore of claim 1 and the materials of claims 5-6, other than CY and HITCI, to are visibly transparent, having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence.  For example, what would be the structural parameters for a carbon nanotube of claim 6, which is encompassed by the scope of claim 1, to function as a luminophore that allows the energy harvesting system in which it is used to be visibly transparent and having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence.  Likewise, what are the composition and structural dimensions of the nanoparticle in claim 5, which is encompassed by the scope of claim 1, that enables it to function as a luminophore in a light harvesting system having the claimed properties?  The same unknowns are applicable to other luminophore materials of claim 6 as well as the materials encompassed in the scope of claim 1.
The amount of experimentation needed to make the invention for the luminophore encompassed in the scope of claims 1 and 5-6 would amount to undue experimentation because the scopes of claims 1 and 5-6 encompass materials outside of the class in which CY and HITCI belong.  For instance, one could consider CY and HITCI are representatives of luminophores that are organic molecules.  However, CY and HITCI are not representatives of luminophores that are polymers, squarylium, a carbon nanotube, thiacarbocyanine and its salt, napthalocyanine and its derivatives and phthalocyanine and its derivative as required by claim 6 and the nanoparticle of claim 5.  Furthermore, these recited luminophores are not obvious variant of one another, for example a carbon nanotube is in an entirely different class of material as a polymer.  Due to the above unknowns with regard to the structural parameters that would allow any of the recited materials to properly function as a luminophore in the claimed energy harvesting system that is visibly transparent, having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence as well as the diversity of the classes of the recited luminophore materials, one of ordinary skill in the art would be required to perform undue experimentation to make the claimed invention.
For the reasons above, it is concluded that the specification, while being enabling for the energy harvesting systems that include HITCI and CY as luminophore to be visibly transparent and having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence, does not reasonably provide enablement for the luminophores within the scope of claims 1 and 5-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 14-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083).  Further evidence is provided by Rurack et al. (Anal. Chem. 2011, 83, 1232-1242).
Addressing claims 1, 8-9 and 22, Torrance discloses an energy harvesting system comprising:
	a waveguide (11, in figs. 1-13, or 11 and 41 in fig. 5);
	a luminophore (luminescent materials described in paragraph [0047]) embedded in (fig. 5 shows the luminophore is embedded in) or disposed on (figs. 1-3 show the luminophore is disposed on) the waveguide; and
	a segmented solar photovoltaic array disposed onto a top surface of the waveguide, disposed onto a bottom surface of the waveguide or embedded within the waveguide (fig. 1 shows PV cells 15 disposed on a top surface and a bottom surface of the waveguide; figs. 9-10 disclose the solar cells disposed on the peripheral edges of the waveguide constitute an array of segmented photovoltaic cells; therefore, it would have been obvious to modify PV cell on top and bottom surfaces of the waveguide in the embodiment of fig. 1 with the segmented photovoltaic array comprising solar cells disclosed in the embodiment of figs. 9-10 in order to increase the amount of power generated by the photovoltaic array by having more than one photovoltaic cells in the array),
	wherein the energy harvesting system is visibly transparent, having an average visible transmittance of sunlight of greater than 50% (in paragraphs 2-3 of page 4, Torrance discloses the conversion body transmits between 60-90% of the visible light, which can further be seen in curves B and C of fig. 11; the visible light transparency of Torrance’s conversion body corresponds to the average visible transmittance of the energy harvesting system because fig. 1 of Torrance shows light passes through the conversion body without being impeded by any other structures of the energy harvesting system).

Torrance is silent regarding the energy harvesting system having the claimed color rendering index range referenced to the AM1.5G spectrum at normal incidence to the waveguide; however, based on the teaching of Torrance, the claimed color rendering index range of the claims would have been obvious to one of ordinary skill in the art and realized by the energy harvesting system of Torrance for the following reasons:
It is noted that the color rendering index directly correlates to the visible light spectrum transparency of the energy harvesting system.  This is based on the teaching in paragraph [0066] of present application stating that for an energy harvesting system having average visible transmittance of 86% for the AM1.5G solar spectrum, the corresponding CRI is 94.  Paragraph [0066] further discloses that for a glass material having average visible transmittance of 90% for the AM1.5G solar spectrum, the CRI is 100.  This is logical because more visible light spectrum transmission of the AM1.5G solar spectrum through an object means the CRI is closer to the ideal value of 100 referenced to the AM1.5G solar spectrum.
Therefore, one of ordinary skill in the art would have arrived at the claimed range of a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide when perform routine experimentation with the transparency of the visible solar light spectrum in the range disclosed by Torrance in order to optimize the visible solar light spectrum transparency of the energy harvesting system to be suitable for window application (Torrance, [0044]).  Simply put, the higher the percentage of the visible spectrum of solar radiation is transmitted through the energy harvesting system of Torrance the higher the resulting CRI is; thus, optimizing the transparency of Torrance’s energy harvesting system with respect to visible spectrum of solar radiation during routine experimentation would lead to an energy harvesting system having the CRI that falls within the claimed range.

Addressing claims 2, 7 and 21, in paragraph [0047], Torrance discloses the luminophore includes IR140 and IR144, which are known to have a strongest peak absorbance of light at a wavelength of greater than about 650 nm and a strongest peak emission of light at a wavelength of greater than about 650 nm.  Furthermore, Rurack provides evidence in Table 4 showing that dye IR-140 absorbs light at 803.9 nm and emits light at 843.5 nm that satisfies the claimed properties.  Torrance also discloses that the IR140 and IR 144 dyes are capable of being used to transmit the majority of visible light while absorbing the majority of UV and NIR light at wavelength greater than 650 nm.  Additionally, page 4 paragraph 3 of Torrance discloses the conversion body absorbs 90% of light with wavelength between 700 - 2000 nm and transmit 90% of visible light having wavelength between 400 - 700 nm.  Therefore, the evidence above demonstrate that the IR 144 and IR 140 dyes of Torrance have a strongest peak absorbance of light at a wavelength of greater than about 650 nm and a strongest peak emission of light at a wavelength of greater than about 650 nm.

Addressing claim 3, fig. 3 of Rurack shows that IR140 of Torrance does not have peak absorption in the visible spectrum.  

Addressing claim 4, Torrance discloses the IR140 and IR 144 dyes harvest light in a UV region by having a second strongest peak absorbance of light at a wavelength of less than about 450 nm (paragraph [0047] and figs. 11-12).

Addressing claim 6, the luminophores disclosed in paragraph [0047] of Torrance including some that are qualified as organic molecules or polymer as required by current claim.

Addressing claims 14-17, Torrance discloses in paragraph [0044] that the energy harvesting system is configured as a window for a building or vehicle.  Furthermore, the vehicle in which the energy harvesting system is integrated is the structural equivalence to the claimed mobile device of claim 16.

Addressing claims 18 and 20, please see the rejection of claims 1-3 above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Mapel (US 2010/0139749).
Addressing claim 5, Torrance is silent regarding the luminophore comprises a nanoparticle.

Mapel discloses luminophores for selectively absorbing and emitting desired electromagnetic spectrum for energy harvesting system; wherein, the luminophores include IR132, IR144 and IR140, similarly to those of Torrance, as well as nanostructured chromophores and nanospheres [0059] that are the structural equivalence to the claimed nanoparticles.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the luminophore of Torrance with the luminophore nanoparticles disclosed by Mapel in order to expand the electromagnetic spectrum that can be absorbed and emitted to further widen the wavelength in which the energy harvesting system can utilized for energy generation.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Rurack et al. (Anal. Chem. 2011, 83, 1232-1242).
Addressing claims 12 and 19, Torrance is silent regarding the claimed quantum yield range.

Rurack discloses NIR absorbing and emitting dyes that include IR-140, like that of Mapel and HITCI (table 4) with HITCI, with absorption range and emission range overlapping those of IR-140, having higher quantum yield, 0.283 or 28.3% than that of IR-140 (Table 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Torrance by substituting the known IR-140 NIR absorbing and emitting dye with the known HITCI dye of Rurack in order to obtain the predictable result of providing a luminescent dye that absorbs and emits NIR light (Rationale B, KSR decision, MPEP 2143); furthermore, the HITCI dye has absorption range and emission range that overlap those of IR-140 (table 5) and also improves the quantum yield of the system (Tables 4-5 of Rurack).  The modified energy harvesting system of Torrance in view of Rurack have the claimed property “wherein the energy harvesting system is visibly transparent … about 85 at normal incidence to the waveguide” and “wherein the sole waveguide redirecting material creates luminescence with a quantum yield of greater than about 20%” because the modified energy harvesting system includes all of the structural requirement of the claim, including the HITCI luminophore.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Mapel et al. (US 2009/0229652).
Addressing claim 13, Torrance is silent regarding the limitation of current claim.

Mapel discloses, in fig. 8 and paragraph [0073], the first wavelength selective mirror 820 coupled to a first surface of the waveguide and is transparent to the incoming light that includes visible light and reflective to NIR light (the light emitted by the chromophore 260); and optionally
a second wavelength selective mirror 830 coupled to an opposing second surface of the waveguide and is transparent to visible light and reflective to NIR light (the light emitted by chromophore 260).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the energy harvesting system of Torrance with the wavelength selective mirrors disposed on the first and second surfaces of the waveguide as disclosed by Mapel in order to trap the desired light within the substrate to increase the overall efficiency of the energy harvesting system (Mapel, [0073]).

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive for the following reasons:
With respect to the argument regarding the 35 USC 112, first paragraph, scope of enablement rejection of claims 1-9 and 12-22, the Applicants argued that the Second Lund Declaration demonstrates that limited amount of routine measurement would be required to measure transmittance spectra of the energy harvesting system, from which the average visible transmittance (AVT) and color rendering index (CRI) values can be readily calculated that satisfies the enablement requirement.  Mr. Lunt’s extensive effort in demonstrating the measurement of AVT and CRI values in the affidavit is greatly appreciated.  However, the arguments in the Remarks and the affidavit are not persuasive because they do not address the content of the rejection.  The Applicants rightly stated that AVT and CRI are properties of the energy harvesting system as a whole and not as properties of the luminophores.  However, the luminophores are part of the energy harvesting system that, arguably, has the most effect on the AVT and CRI properties of the energy harvesting system as a whole.  The issue at hand is not about amount of experimentation required to measure AVT and CRI values but the amount of experimentation required to make the claimed energy harvesting system that would produce the claimed AVT and CRI values, outside of the energy harvesting system having CY and HITCI as luminophores, given the large and most importantly diverse classes of luminophores covered by the scope of the claims as read in light of the specification.  In addition to the CY and HITCI, the luminophores, according to the scope of the claims when read in light of the specification, includes nanoparticle, organic molecule, a polymer, a squarylium, a carbon nanotube, thiacarbocyanine, a thiacarbocyanine salt, napthalocyanine, napthalocyanine derivative, phthalocyanine, phthalocyanine derivative, and the materials in paragraph [0046] of the specification.  The list above represents a large and diverse classes of luminophores that are covered by the scope of the claims that would require undue experimentation in order to make or use the claimed energy harvesting system that has the claimed AVT and CRI values.  For instance, if one of ordinary skill in the art were to make the claimed energy harvesting system with carbon nanotube as the luminophore that has the claimed AVT and CRI values, which is not discussed by Applicants, one of ordinary skill in the art would literally have to start from scratch without any direction from the Applicants.  What would be the structural parameters, such as length, diameter, whether the carbon nanotube is single wall or multi wall, associated with the carbon nanotube luminophore and the amount of carbon nanotube used in the energy harvesting system that would produce an energy harvesting system having the claimed AVT and CRI values? If one of ordinary skill in the art were to use one example of carbon nanotube as the luminophore in an energy harvesting system that does not produce the claimed CRI and AVT values, one of ordinary skill in the art would be forced experiment with the structural parameters of the carbon nanotube to make the energy harvesting system until the claimed AVT and CRI values are realized without any direction from the Applicants. Without direction from the Applicants, the amount of experimentation required to make or use an energy harvesting system having the claimed AVT and CRI values with carbon nanotube as the luminophore would amount to undue experimentation.  It is noted that carbon nanotube luminophore is a completely different class of material as the CY and HITCI luminophores discussed by the Applicants.  The direction and working examples provided by the Applicants associated with the energy harvesting systems having CY and HITCI as luminophores that produce the claimed AVT and CRI values offer little help when carbon nanotube is used as luminophore.  
The same issue exists when nanoparticle is used as the luminophore in the energy harvesting system, nanoparticle is a completely different class of material than that of carbon nanotube, CY and HITCI.  Once again, what are the structural features and make up of nanoparticle luminophores that would yield an energy harvesting system that has the claimed CRI and AVT values?  The Applicants did not provide any direction and working examples related to nanoparticle as luminophore.  The carbon nanotube and nanoparticle luminophores are just two examples of luminophores that are covered by the scope of the claims.  The scope of the claims encompasses much larger and diverse classes of luminophores materials that would require undue experimentation for one of ordinary skill in the art to make or use the invention.  
It is worth noting that the Applicants are not required provide examples for every luminophores covered by the scope of the claims when the luminophores covered by the scope of the claims are related or they are obvious variants.  This is not the case in this situation because the luminophores covered by the scope of current claims are not closely related nor are they obvious variants.  Carbon nanotube luminophores are not related or are obvious variants to CY and HITCI luminophores. Nanoparticle luminophores are not related or are obvious variants to CY, HITCI, polymer, squarylium, carbon nanotube, thiacarbocyanine, a thiacarbocyanine salt, napthalocyanine, napthalocyanine derivative, phthalocyanine, phthalocyanine derivative, and the materials in paragraph [0046].  It is the diverse classes of luminophores covered by the claims that render the scope of enablement rejection. 
Furthermore, in section 7 of the affidavit, Mr. Lunt stated that AVT and CRI are not strictly correlated to each other, which further demonstrates the complexity for one of ordinary skill in the art to make or use the claimed energy harvesting system that has the claimed AVT and CRI values with such a diverse class of luminophores covered by the scope of the claims.  Let’s take the carbon nanotube luminophore for example, if one of ordinary skill in the art were successful in making an energy harvesting system with carbon nanotube as the luminophore with the AVT value that falls within the claimed range but with the CRI value that does not fall within the claimed range.  What would be the amount of experimentation needed for one of ordinary skill in the art to make or use an energy harvesting system with carbon nanotube as the luminophore with the AVT and CRI values that fall within the claimed ranges? Again the amount of experimentation required would be undue experimentation.
For the reasons above, Examiner maintains the position that claims 1-9 and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an energy harvesting system employing CY and HITCI as luminophores to impart an average visible transmittance of sunlight of greater than about 50% and a color rendering index of sunlight of great than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide, does not reasonably provide enablement for the energy harvesting system includes luminophores, outside of CY and HITCI, that are covered by the scope of the claims when the claims are read in light of the specification.
With respect to the 35 USC 103 rejection of claims 1-4, 6-9, 14-18 and 20-22 as being unpatentable over the disclosure of Torrance with evidence provided by Rurack, the Applicants argued that paragraph [0066] of the specification does not establish a relationship between AVT and CRI and the Lunt’s affidavit demonstrates that AVT and CRI values are fundamentally different properties that are decoupled from one another; therefore, optimizing the Torrance’s system to have high visible solar light spectrum transparency would not necessarily result in the system having a high CRI.  The argument is not persuasive.  Torrance discloses the energy harvesting system is capable of transmitting up to substantially 100% of the visible light spectrum, which satisfies the claimed AVT range.  It is noted that the claimed reference AM1.5G spectrum is direct sunlight, which is the same light source in Torrance’s disclosure.  It is also noted that the color rendering index parameter is related to the quantitative measurement of the ability of a light source to reveal the colors of various objects faithfully in comparison to a natural or standard light source.  In instant situation, Torrance discloses sunlight as the light source similarly to that of current claim.  Therefore, the color rendering index, in context of the disclosure of current application, is related to how much of the visible light spectrum is transmitted through the energy harvesting system since the light source of Torrance and that of current application is the same.  Torrance discloses the energy harvesting system is capable of transmitting up to substantially 100% of visible light spectrum of sunlight (or AM1.5G spectrum).  Moreover, Torrance discloses several luminophores that are the same as those of current application, such as IR140 and IR144.  Therefore, one of ordinary skill in the art would have arrived at the claimed CRI value when perform routine experimentation with the energy harvesting system of Torrance using IR140 or IR144 as luminophores, as those of current application, to optimize the visible light spectrum transparency up to substantially 100% because higher transparency in the visible light spectrum means higher accuracy in color rendering or higher color rendering index.  Additionally, section 7 of Mr. Lunt’s affidavit shows that CRI and AVT values are decoupled and they do not necessarily correlate to one another; however, it is unclear as to what luminophore compounds were used to arrive at the data in section 7 of Mr. Lunt’s affidavit and whether the luminophores used for such measurements commensurate with the scope of the claim.  For the reasons above, Examiner maintains the position that claims 1-4, 6-9, 14-18 and 20-22 are unpatentable over the disclosure of Torrance.
The arguments regarding the rejection of claims 5, 12-13 and 19 are not persuasive because the arguments regarding the rejection of claims 1 and 18 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/20/2022